Exhibit 10.1
 

[genpactlogo.jpg]
August 5, 2011
 
Mr. Patrick Cogny
Rue Darwin 57
1050 Bruxelles
 
 
Dear Patrick:
 
We are pleased to enter into this letter agreement (the “Agreement”) with you
proscribing the terms and conditions of your employment with Genpact LLC (the
“Company”).  This Agreement supersedes your agreement with Genpact Onsite
Services, Inc. dated October 21, 2008, which agreement shall have no further
force or effect.
 
1.  
Term.  This Agreement shall commence as of the date of your relocation to the
United States and will continue until terminated in accordance with Section 6
(the “Term”).

 
2.  
Duties and Title.  You will serve as Senior Vice President, Manufacturing and
Services for Genpact Limited and will devote your full employable time,
attention and best efforts to the business affairs of Genpact Limited and its
subsidiaries and Affiliates (as defined below) (except during vacations or
illness). You shall not, directly or indirectly, engage in any other business or
professional activity (whether or not such activity is pursued for gain, profit
or other pecuniary advantage and whether or not during normal business hours) or
have any interest in any such other business or professional
activity.  Notwithstanding the foregoing, you may invest in any business,
provided that (i) the investment is passive, (i.e., you are not required to, and
in fact do not, provide any services on behalf of such business) and (ii) the
business invested in is not competitive with any aspect of the Company or any of
its Affiliates as determined by Genpact Limited’s Board of Directors in its sole
discretion, except that the limitation imposed by this clause (ii) shall not
apply to investment in the securities of a publicly traded company as long as
you do not own at any time one percent or more of any class of the securities of
such company.

 
3.  
Base Salary.  You will receive an annual gross base salary (the “Base Salary”)
of not less than $450,000 payable in accordance with the customary payroll
practices of the Company for salaried employees.

 
4.  
Bonus.  You will be eligible to receive an annual bonus for each full or partial
fiscal year of the Company ending during the Term based on individual goals and
objectives and the Company’s attainment of performance targets established by
the Compensation Committee of the Board of Directors of Genpact Limited, a
Bermuda company (the “Committee”) for each fiscal year. You are guaranteed a
cash bonus payment of at least $100,000 per calendar year, plus a discretionary
target bonus of up to an additional $250,000 which is not guaranteed, (together,
the “Bonus”).  For 2011, the discretionary portion of your Bonus will be
prorated from your start date in the United States. The Bonus will be paid to
you when annual bonuses are typically paid to other senior executives of the
Company, but in all events by March 15th of the year following the year to which
the Bonus relates. You have to be an employee of Genpact at the time bonuses are
paid to be eligible to receive the Bonus.

 

 
 

--------------------------------------------------------------------------------

 

 
5.  
Benefits.  You will be entitled to participate in employee benefit plans and
perquisite and fringe benefit programs on a basis no less favorable than those
benefits and perquisites provided from time to time to the Company’s other US
based senior executives including but not limited to, eligibility for 25 days of
Paid Time Off annually. Carry-over from year to year for Paid Time Off shall be
subject to the terms and conditions of the Company Paid Time Off policy. You
shall be eligible to continue your existing European health insurance coverage,
at the Company’s expense. In addition, the Company shall reimburse you for the
cost of tax return filing and tax consulting support, not to exceed $5,000 per
year.

 
(a) Relocation. The Company shall, consistent with its relocation policies,
reimburse you for your reasonable expenses incurred for relocating yourself and
your immediate family to the United States from Europe, including temporary
housing, a real estate broker’s fee not to exceed 15% of annual rent, relocation
of goods including storage, and business class airfare.    You will also receive
a one-time payment of $12,000 to assist with relocation expenses. Upon
termination of this Agreement for any reason other than by the Company without
Cause (as defined below), the Company shall reimburse you for the cost of
business class airfare for you and your family to return to Europe.  If you are
terminated by the Company without Cause, the Company shall reimburse you for
your reasonable expenses incurred for relocating yourself and your immediate
family to Europe from the United States, including temporary housing, relocation
of goods including storage, and business class airfare.
 
6.  
Termination; Non-Compete.  Your employment with the Company may be terminated
pursuant to this Section 6.  In addition to the payments provided in this
Section 6, following any termination, you will be entitled to all other
benefits, if any, due you in accordance with the plans, policies and practices
of the Company but you will not at any time participate in any severance plan,
policy or program of the Company.

 
(a) Death or Disability.  Upon your death during the Term, your estate will be
entitled to receive any unpaid Base Salary through the date of your death and
any earned but unpaid Bonus.  If during the Term, the Company determines that
you are unable, due to physical or mental incapacity, to substantially perform
your duties and responsibilities to the Company for a period of 180 consecutive
days, the Company may terminate your employment on account of “Disability.”  If
you are terminated by the Company on account of your Disability you will be
entitled to receive your Base Salary through the date of termination and any
earned but unpaid Bonus.
 
Termination for Cause.  The Company may terminate your employment for “Cause” as
defined below.  If the Company terminates you for Cause you will be entitled to
any Base Salary you have earned but that has not yet been paid to you on the
date of termination.  If you are terminated for Cause, you will not be entitled
to any Bonus.  If you are terminated for Cause you agree that for one year
following your termination, without the prior written consent of Genpact
Limited, you shall not engage in “Competition” (as defined below) with Genpact
Limited or any of its Affiliates or subsidiaries (collectively, the “Company
Group”).  For purposes of this Agreement, if you take any of the following
actions you shall be engaged in “Competition”: engaging  in or carrying on,
directly or indirectly, any enterprise, whether as an advisor, principal, agent,
partner, officer, director, employee, stockholder, associate or consultant for
or on
 

 
2

--------------------------------------------------------------------------------

 

 
behalf of any of the entities listed on the competitor list attached as Exhibit
A, or any successor of any such entity, which competitor list may be amended
annually by the Board of Directors of Genpact Limited, or a committee thereof,
to add or delete entities from such list provided that in no event shall the
number of entities named on such list exceed five. 
 
Notwithstanding the foregoing, “Competition” shall not include the passive
ownership of securities in any entity listed on Exhibit A and exercise of rights
appurtenant thereto, so long as such securities represent no more than two
percent (2%) of the voting power of all securities of such enterprise.


For purposes of this Agreement, “Cause” means: (A) any conviction by a court of,
or entry of a pleading of guilty or nolo contendere by Participant with respect
to, a felony or any lesser crime involving moral turpitude or a material element
of which is fraud or dishonesty; (B) Participant’s willful dishonesty,
disloyalty, fraud or misrepresentation of a substantial nature towards the
Company and any of its Affiliates;  (C) Participant’s use of alcohol or drugs
which materially interferes with the performance of his duties to the Company
and/or its Affiliates or which materially compromises the integrity and
reputation of Participant or the Company and/or its Affiliates; (D)
Participant’s material, knowing and intentional failure to comply with material
applicable laws with respect to the execution of the Company’s and its
Affiliates’ business operations; and (E) Participant’s insubordination in
failing to follow the express instructions of the CEO or the Company's Board of
Directors.
 
For purposes of this Agreement, “Affiliate” means (a) any entity that, directly
or indirectly, is controlled by, controls or is under common control with, the
Company and (b) any entity in which Genpact Limited has a significant direct or
indirect equity interest, in either case as determined by the Committee.
 
(b) Termination by the Company Without Cause.  The Company may terminate your
employment without Cause (and other than for death or Disability).
 
          (i)           If you are terminated by the Company without Cause you
will be entitled to severance following your termination equal to
$550,000.  Such severance payment will be paid in a lump sum within 30 days of
your date of termination.  You will also be entitled to any earned but unpaid
Base Salary through the date of termination.
 
(c) Termination By You.  If you terminate your employment for any reason (e.g.
resignation or retirement), you will be entitled to any Base Salary you have
earned but that has not yet been paid to you as of your termination
date.  Following such a termination and for one year thereafter, you agree that
you will not engage in Competition with the Company Group.
 
(d) In General. You will have no duty to mitigate damages by seeking other
employment following your termination and, should you actually receive
compensation from any such other employment, the payments required by this
Agreement will not be reduced or offset by any other compensation.

 
3

--------------------------------------------------------------------------------

 

 
7.  
Non-Solicitation.  By signing this Agreement you also agree that for twenty-four
months following your termination of employment you will not (i) attempt to
influence, persuade or induce, or assist any other person in so influencing,
persuading or inducing, any employee or independent contractor of the Company
Group to give up, or to not commence, employment or a business relationship with
the Company Group, (ii) unless otherwise in contravention of applicable law,
directly, or indirectly through direction to any third party, hire or engage, or
cause to be hired or engaged, any person who is or was an employee or
independent contractor of the Company Group, or (iii) attempt to influence,
persuade or induce, or assist any other person in so influencing, persuading or
inducing, any agent, consultant, vendor, supplier or customer of the Company
Group to give up or not commence, a business relationship with the Company
Group.

 
8.  
Other Provisions.

 
(a) Nondisparagement.  By signing this Agreement, you also agree that if your
employment with the Company terminates for any reason, you shall not defame,
disparage or criticize the Company Group, or any of the Company Group’s
products, services, finances, financial condition, capabilities or other aspect
of or any of their business, or any former or existing managers, directors,
officers or agents of, or contracting parties with, any member of the Company
Group in any medium to any person without limitation in time.  Notwithstanding
this provision, you may confer in confidence with your legal representatives and
make truthful statements as required by law.
 
(b) Confidential Information.  By signing this Agreement, you also acknowledge
and agree that the Company Group has a legitimate and continuing proprietary
interest in the protection of its confidential information and that it has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect such confidential information.  Accordingly,
during the Term and at all times thereafter, you may not, except with the
written consent of the Company or in connection with carrying out your duties or
responsibilities to the Company, furnish or make accessible to anyone or use for
your own benefit any trade secrets, confidential or proprietary information of
the Company Group, including its business plans, marketing plans, strategies,
systems, programs, methods, employee lists, computer programs, insurance
profiles and client lists; provided, that such protected information shall not
include information known to the public or otherwise in the public domain
without you violating your obligations under this Section 10(b).  You may
however, disclose confidential information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company Group or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order you
to divulge, disclose or make accessible such information.
 
(c) Property of the Company.  By signing this Agreement you also acknowledge and
agree that all memoranda, notes, lists, records and other documents or papers
(and all copies thereof) relating to the Company Group, whether written or
stored on electronic media, made or compiled by you or on your behalf in the
course of your employment, or made available to you in the course of your
employment, relating to the Company Group, or to any entity which may hereafter
become an affiliate thereof, but excluding your personal
 

 
4

--------------------------------------------------------------------------------

 

 
effects, Rolodexes and similar items, are the property of the Company, and
shall, except as otherwise agreed by the Company in writing, be delivered to the
Company promptly upon the termination of your employment with the Company for
any reason or at any other time upon request.
 
In addition, all discoveries, inventions, ideas, technology, formulas, designs,
software, programs, algorithms, products, systems, applications, processes,
procedures, methods and improvements and enhancements conceived, developed or
otherwise made or created or produced by you during the Term alone or with
others, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the Term
(“Developments”), are the sole and exclusive property of the Company.  You agree
to, and hereby do, assign to the Company, without any further consideration, all
of your right, title and interest throughout the world in and to all
Developments.  You agree that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledge that the Company or one of the members of the Company
Group, as the case may be, is the author of such Developments and owns all of
the rights comprised in the copyright of such Developments and you hereby
assigns to the Company without any further consideration all of the rights
comprised in the copyright and other proprietary rights you may have in any such
Development to the extent that it might not be considered a work made for
hire.  You must make and maintain adequate and current written records of all
Developments and shall disclose all Developments promptly, fully and in writing
to the Company promptly after development of the same, and at any time upon
request.
 
(d) Enforcement.  By signing this Agreement you also agree that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 6 (related to non-competition), Section 7 (non-solicitation) and
Sections 8(b) and 8(c) (Confidentiality and Company Property) would be
inadequate and, in recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available,
provided that any such equitable remedy is no more restrictive in duration
and/or scope than the restrictions imposed by the Agreement.  You also
acknowledge that you understand that certain provisions of Section 6 may limit
your ability to earn a livelihood but nevertheless agree and acknowledge that
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company Group, (ii) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to you, and (v) the consideration
provided hereunder is sufficient to compensate you for the restrictions
contained in Section 6.  In consideration of the foregoing and in light of your
education, skills and abilities, you agree that you will not assert that, and it
should not be considered that, any provisions of this Agreement otherwise are
void, voidable or unenforceable or should be voided or held unenforceable.  It
is expressly understood and agreed that although you and the Company consider
the restrictions contained in this
 

 
5

--------------------------------------------------------------------------------

 
 
 
Agreement to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against you, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
(e) Amendment Etc. Both you and the Company agree and understand that no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in a writing signed by you and an
officer of the Company.   No waiver by either you or the Company at any time of
any breach, or compliance with, any condition or provision of this Agreement to
be performed will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement shall
be binding on and inure to the benefit of the successors and assigns of the
Company.
 
(f) Withholding Taxes.  The Company shall be entitled to withhold from any
payment due to you hereunder any amounts required to be withheld by applicable
tax laws or regulations.
 
(g) GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND YOU AND THE COMPANY HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN NEW YORK COUNTY, NEW
YORK.  YOU AND THE COMPANY HEREBY WAIVE THE RIGHT TO CLAIM THAT ANY SUCH COURT
IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
 
(h) JURY TRIAL WAIVER.  YOU AND THE COMPANY EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.
 
(i) Assignment.  You may not assign your rights or interests under this
Agreement.  This Agreement may be assigned by the Company to an entity so long
as such entity assumes in writing or by operation of law, at the time of the
assignment, the Company’s obligation to perform this Agreement.
 

 
6

--------------------------------------------------------------------------------

 
 
 
(j) Severability of Invalid or Unenforceable Provisions.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
(k) Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.
 
(l) Entire Agreement.  This Agreement, together with your Offer Letter, sets
forth the entire agreement of you and the Company in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written in respect of the subject matter contained herein.
 
Please acknowledge your agreement with the terms of this Agreement by signing
where indicated below.
 
Sincerely,
 
GENPACT LLC
 
 
By: /s/ Heather D. White
Name: Heather D. White
Title: Vice President


 
Agreed and Accepted:
 
By: /s/ Patrick Cogny
    Patrick Cogny
Date: August 5, 2011
 

 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
List of Competitors
 
Accenture Ltd.
 
Cognizant Technologies Solutions Corporation
 
HCL Technologies Limited
 
International Business Machines Corp.


Wipro Ltd.

8

--------------------------------------------------------------------------------
